Exhibit 10.1
 
 
 
ASSET PURCHASE AGREEMENT
By and Among
WA 32609, Inc., a Delaware corporation,
and
ImaRx Therapeutics, Inc., a Delaware corporation
June 15, 2009
 


A-1



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of the 15th day of
June, 2009, by and among WA 32609, Inc., a Delaware corporation (“Buyer”) and
ImaRx Therapeutics, Inc., a Delaware corporation (“Seller”). Each of Buyer and
Seller are a “Party”, and collectively, the “Parties”.
 
WHEREAS, Seller wishes to sell to Buyer the Acquired Assets and Assumed
Liabilities (each as defined below), and Buyer wishes to purchase such assets
from Seller and to assume such liabilities subject to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, Buyer and Seller hereby agree as follows:
 

  1.   DEFINED TERMS

 
“Acquired Assets” has the meaning set forth in Section 2.1.
 
“Affiliates” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Agreement” means this Asset Purchase Agreement.
 
“Allocation” means Buyer’s and Seller’s allocation of the Purchase Price and the
Assumed Liabilities among the Acquired Assets.
 
“Assumed Contracts” means the Contracts set forth on Schedule 2.1(b).
 
“Assigned Intellectual Property” has the meaning set forth in Section 2.1(a)(i).
 
“Assumed Liabilities” has the meaning set forth in Section 3.1.
 
“Audited Balance Sheets” means the audited consolidated balance sheets of Seller
and its subsidiaries as of December 31, 2007 and 2008.
 
“Audited Financials” means the Audited Balance Sheets and related consolidated
statements of operations and cash flows of Seller and its subsidiaries for the
fiscal years ended December 31, 2007, and 2008.
 
“Bill of Sale” means the Bill of Sale in substantially the form attached hereto
as Exhibit A.
 
“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions in the State of Washington are authorized or
obligated by law to close.
 
“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of Section 5.
 
“Closing Date” means the date of the Closing specified in Section 5.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, or any subsequent legislative enactment thereof, as in effect from
time to time.
 
“Contract” or “contract” means and includes every material agreement or
understanding of any kind, written or oral, enforceable or not and specifically
includes (i) contracts and other agreements for the provision of products or
services by Seller; (ii) contracts and other agreements for the sale of any of
Seller’s assets or properties other than in the Ordinary Course of Business or
for the grant to any person of any preferential rights to purchase any of
Seller’s assets or properties; (iii) joint venture agreements relating to the
Program or by or to which any of the Acquired Assets are affected or subject;
and (iv) any other contract or other agreement not made in the Ordinary Course
of Business.
 
“Domain Name Assignment” means the domain name assignment to be entered into
between Seller and Buyer in substantially the form attached hereto as Exhibit B.


A-2



--------------------------------------------------------------------------------



 



“Employee Benefit Plans” means any pension, retirement, profit sharing, deferred
compensation, vacation, severance, bonus, stock option, share appreciation
right, incentive, medical, vision, dental, disability, life insurance or other
employee benefit plan whether formal or informal, written or oral, for the
benefit of any director, officer, consultant or employee, whether active or
terminated, that provides benefits to employees of Seller.
 
“Encumbrances” has the meaning set forth in Section 6.9.
 
“Environmental Laws” means the Resource Conservation and Recovery Act (“RCRA”),
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
as amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Water Pollution Control Act, the Solid Waste Disposal Act,
as amended, the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder, as in effect from time to time.
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Excluded Liabilities” has the meaning set forth in Section 3.2.
 
“Financial Statements” means collectively, the Audited Balance Sheets, the
Audited Financials, the Interim Balance Sheet and the Interim Financials.
 
“Governmental Authorization” means all licenses, permits, certificates, waivers,
amendments, consents, franchises, exemptions, variances, expirations and
terminations of any waiting period requirements, other actions by, and notices,
applications, filings, registrations, qualifications, declarations and
designations with, and other authorizations and approvals issued by or obtained
from a Governmental Body or pursuant to any Legal Requirement that are related
to or necessary for the conduct of the Program.
 
“Governmental Body” means any domestic, foreign, federal, territorial, state or
local governmental authority, quasi-governmental authority, instrumentality,
court, government or self-regulatory organization, commission, tribunal or
organization, or any regulatory, administrative or other agency or any political
or other subdivision, department or branch of any of the foregoing with
competent jurisdiction.
 
“Hazardous Substances” means any toxic substance, oil or hazardous material or
other chemical or substance (including, without limitation, asbestos in any
form, urea formaldehyde or polychlorinated biphenyls) regulated by any
Environmental Laws.
 
“Indebtedness” of any Person means, without duplication, (i) the principal of,
accrued interest of, premium (if any) in respect of and prepayment and other
penalties, premiums, charges, expenses and fees associated with (A) indebtedness
of such Person for money borrowed and (B) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable; (ii) all obligations of such Person issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of such Person (but excluding trade accounts payable and other
accrued current Liabilities arising in the Ordinary Course of Business);
(iii) all obligations of such Person under leases required to be capitalized in
accordance with GAAP; (iv) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of such Person under interest rate or currency
swap transactions (valued at the termination value thereof); (vi) the
liquidation value, accrued and unpaid dividends; prepayment or redemption
premiums and penalties (if any), unpaid fees or expenses and other monetary
obligations in respect of any redeemable preferred stock of such Person;
(vii) all obligations of the type referred to in clauses (i) through (vi) of any
other Persons for the payment of which such Person is responsible or liable,
directly or indirectly, as obligor, guarantor, surety or otherwise, including
guarantees of such obligations; and (viii) all obligations of the type referred
to in clauses (i) through (vii) of other Persons secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Encumbrance, other than a Permitted


A-3



--------------------------------------------------------------------------------



 



Encumbrance, on any property or asset of such Person (whether or not such
obligation is assumed by such Person).
 
“Intellectual Property” shall mean any and all patents and patent applications
(including all provisionals, reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof); trademarks, service
marks, trade names, trade dress (including all goodwill associated with the
foregoing), mask works, domain names, logos, business and product names,
slogans, copyrights, software, content, Internet web sites and similar rights;
and registrations and applications to register or renew the registration of any
of the foregoing; trade secrets; all other intellectual property and proprietary
rights.
 
“Intellectual Property Licenses” means any and all licenses, contracts and other
arrangements providing in whole or in part for the use of, limiting the use of,
transferring, indemnifying with respect to or otherwise relating to any
Intellectual Property.
 
“Intellectual Property Rights” means any or all of the following and all rights
in, arising out of, or associated therewith: (i) all United States and foreign
patents and utility models and applications therefor and all reissues,
divisions, re-examinations, renewals, extensions, provisionals, continuations
and continuations-in-part thereof, and equivalent or similar rights anywhere in
the world in inventions and discoveries including, without limitation, invention
disclosures; (ii) all trade secrets and other rights in know-how and
confidential or proprietary information; (iii) all copyrights, copyright
registrations and applications therefor and all other rights corresponding
thereto throughout the world; (iv) all industrial designs and any registrations
and applications therefor throughout the world; (v) mask works, mask work
registrations and applications therefor, and all other rights corresponding
thereto throughout the world; (vi) all rights in World Wide Web addresses,
uniform resource locators and domain names and applications and registrations
therefor; (vii) all rights in all trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor and all goodwill associated therewith throughout the world; and
(viii) any similar, corresponding or equivalent rights to any of the foregoing
anywhere in the world.
 
“Interim Balance Sheet” means the unaudited consolidated balance sheet of Seller
and its subsidiaries as of March 31, 2009.
 
“Interim Financials” means the Interim Balance Sheet and related unaudited
consolidated statements of operations and cash flows of Seller and its
subsidiaries for the period ended March 31, 2009.
 
“Knowledge of Seller” or “knowledge of Seller” means the actual knowledge of
Bradford A. Zakes of a particular fact, circumstance, event or matter, or
knowledge of such fact, circumstance, event or matter that would have been
obtained after making reasonable inquiry.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, and multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute or treaty.
 
“Liabilities” means liabilities or obligations of any nature whatsoever, known
or unknown, fixed or contingent, statutory, contractual or otherwise, disclosed
or undisclosed, whether or not accrued.
 
“Licensed Intellectual Property” has the meaning set forth in
Section 2.1(a)(ii).
 
“Licensor Intellectual Property” has the meaning set forth in
Section 2.1(a)(iii).
 
“Losses” means any damages, losses, charges, liabilities, demands, claims,
actions, suits, proceedings, payments, judgments, settlements, assessments,
Taxes, interest, penalties and costs and expenses (including reasonable expenses
of investigations, enforcement and collection, reasonable attorneys’ and
accountants’ fees and reasonable out of pocket disbursements).
 
“Material Adverse Effect” means any change, development, event, state of facts,
or occurrence that has, or could reasonably be expected to have, individually or
in the aggregate, a material adverse effect on (i) the Acquired Assets, (ii) the
Program, or (iii) Seller’s ability to perform its obligations under this
Agreement or the consummation by Seller of the transactions contemplated hereby,
taken as a whole; provided, however, that in no event shall any of the following
occurring after the date hereof, alone or in combination, be deemed to
constitute a Material Adverse Effect: (A) any change in any Legal Requirement
(to the extent Seller is not


A-4



--------------------------------------------------------------------------------



 



disproportionately affected by such change in Legal Requirement relative to
similarly situated companies in the biotechnology industry) or GAAP after the
date hereof, (B) any failure by the Seller to meet internal projections or
published revenue or earnings projections, in and of itself, for any period
ending (or for which revenues or earnings are released) on or after the date
hereof, (C) any effect that results from changes affecting the biotechnology
industry (to the extent such effect is not disproportionate with respect to the
Seller) or the United States economy generally (to the extent such effect is not
disproportionate with respect to Seller), (D) any effect that results from
changes affecting general worldwide economic or capital market conditions (to
the extent such effect is not disproportionate with respect to Seller), (E) any
effect resulting from compliance with the terms and conditions of this
Agreement, (F) any effect caused by an impact to Seller’s relationships with its
employees, customers, suppliers or partners directly attributable to the
announcement of this Agreement, or (G) any declaration of war, military crisis
or conflict, civil unrest, act of terrorism, or act of God.
 
“Material Contract” or “Material Contracts” means any Contract relating to the
Program.
 
“Off-the-Shelf Software” means all software that is commercially available
off-the-shelf software that has not been modified and costing less than $5,000
to replace with equivalent functionality.
 
“Ordinary Course” or “Ordinary Course of Business” means an action taken by a
Person consistent in nature, scope and magnitude with the past practices of such
Person and taken in the ordinary course of the normal, day-to-day operations of
such Person.
 
“Permitted Encumbrances” has the meaning set forth in Section 6.9.
 
“Personal Property” means all of the machinery, equipment, manufacturing tools,
plant, inventory, spare parts, supplies and other tangible and intangible
personal property, that are owned, licensed or leased by Seller and used in or
related to the Program, plus such additions thereto and deletions therefrom
arising in the Ordinary Course of Business and permitted by this Agreement
between the date hereof and the Closing Date, but in all cases only to the
extent such Personal Property is used in or related to the Program.
 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.
 
“Program” means Seller’s therapy programs for the treatment of ischemic stroke
as well as a broad variety of other vascular disorders associated with blood
clots, including but not limited to, Seller’s clinical-stage SonoLysis product
candidate, which involves the administration of Seller’s proprietary MRX-801
microspheres, a proprietary formulation of a lipid shell encapsulating an inert
biocompatible gas, and ultrasonic device technologies to penetrate and break up
blood clots and restore blood flow to oxygen deprived tissues.
 
“Purchase Price” has the meaning set forth in Section 4.1.
 
“Seller Transaction Expenses” has the meaning set forth in Section 14.1.
 
“Solvent” means, when used with respect to any Person, that, as of the Closing
and after giving effect to the consummation the transactions contemplated
hereby, (a) the amount of the “fair saleable value” of the assets of such Person
will, as of such date, exceed (i) the value of all “liabilities of such Person,
including contingent and other liabilities,” as of such date, as such quoted
terms are generally determined in accordance with applicable Legal Requirements
governing determinations of the insolvency of debtors; and (ii) the amount that
will be required to pay the probable liabilities of such Person on its existing
debts (including contingent and other liabilities) as such debts become absolute
and mature; (b) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it intends
to engage or propose to be engaged following the Closing Date; and (c) such
Person will be able to pay its liabilities, including contingent and other
liabilities, as they mature. For purposes of this definition, “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that, as of
the Closing and immediately after consummating the transactions contemplated
hereby, the relevant


A-5



--------------------------------------------------------------------------------



 



Person will be able to generate enough cash from operations, asset dispositions
or refinancing, or a combination thereof, to meet its obligations as they become
due.
 
“Tax” (and with the correlative meaning “Taxes”) means all federal, state, local
or foreign net income, franchise, gross income, sales, use, ad valorem,
property, gross receipts, license, capital stock, payroll, withholding, excise,
severance, transfer, employment, alternative or add-on minimum, stamp,
occupation, premium, environmental or windfall profits taxes, and all other
taxes, charges, fees, levies, imposts, customs, duties, licenses or other
assessments of any kind, together with any interest and any penalties, additions
to tax or additional amounts imposed by any taxing authority, and any
Liabilities with respect to any of the foregoing payable by reason of being or
ceasing to be a member of an affiliated, combined, unitary, or similar group for
any period (including pursuant to Treasury Regulations Section 1.1502-6 or
comparable provisions of state, local or foreign law) or under any contract,
agreement, assumption, transferee liability, operation of law or otherwise.
 
“Trademark Assignment” means the trademark assignment to be entered into between
Seller and Buyer in substantially the form attached hereto as Exhibit C.
 
“Transaction Documents” has the meaning set forth in Section 6.1.
 

  2.   SALE AND PURCHASE OF ASSETS

 
2.1.  Acquired Assets.  Subject to the terms and conditions set forth in this
Agreement, at the Closing referred to in Section 5 hereof, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire
and take assignment and delivery of, free and clear from all Encumbrances (other
than Permitted Encumbrances), all right, title, and interest of Seller in and to
the following assets of Seller related to the Program, whether real, personal,
tangible, intangible or otherwise, and whether now existing or hereinafter
acquired (other than the Excluded Assets) (collectively, the “Acquired Assets”):
 
(a) (i) all Intellectual Property used in and related to the Program, including
without limitation, the domain names, domain name registration applications,
contents of websites hosted at the aforementioned domain names, copyrights,
copyright applications, trademarks, trademark applications, patents and patent
applications that are owned by Seller as of the Closing set forth on
Schedule 2.1(a)(i) hereto (the “Assigned Intellectual Property”); and
 
(ii) all Intellectual Property used in or relating to the Program, including
without limitation, the logos (whether or not registered) and associated artwork
and typeface, trade names, certification marks and service marks that are
licensed, used or held for use by Seller as of the Closing set forth on
Schedule 2.1(a)(ii) hereto (the “Licensed Intellectual Property”);
 
(iii) each Contract pursuant to which Seller has licensed or authorized others
to use any Intellectual Property used in or related to the Program as set forth
on Schedule 2.1(a)(iii) hereto (the “Licensor Intellectual Property”).
 
(b) all of Seller’s rights under the Contracts set forth on Schedule 2.1(b)
(collectively, the “Assumed Contracts”), including any and all rights to receive
payment, goods or services thereunder, and to assert claims and take other
actions thereunder, but excluding any rights to receive payments with respect to
services performed on or prior to the Closing Date;
 
(c) all Governmental Authorizations, including any permits, licenses,
agreements, waivers and authorizations and any pending applications therefore or
renewals thereof, held or used by Seller in connection with, or required for,
the Program, to the extent their transfer is permitted by law set forth on
Schedule 2.1(c) hereto;
 
(d) all of Seller’s right, title and interest to the Personal Property set forth
on Schedule 2.1(d) hereto;
 
(e) all rights to claims, demands, lawsuits and judgments with respect to the
Program or the ownership, use or value of any Acquired Assets with respect to
all periods following the Closing Date;


A-6



--------------------------------------------------------------------------------



 



(f) all goodwill relating to the Program;
 
(g) all technical and investor relations materials and presentations, research
and research-related materials, vendor and supplier lists, service provider
lists, catalogs, data and laboratory books, media records, technical
information, blueprints, technology, technical designs, drawings, specifications
and other development records (including those relating to development costs)
owned, used, associated with or employed by Seller relating to the Program and
including but not limited to those related to Seller’s clinical-stage SonoLysis
product candidate;
 
(h) all of Seller’s books, documents and records relating to the Acquired
Assets.
 
2.2.  Excluded Assets.  Notwithstanding the provisions of Section 2.1 or any
other provision hereof of any schedule or exhibit thereto, Seller is not selling
and Buyer is not purchasing, pursuant to this Agreement, and the term “Acquired
Assets” shall not include, any of the following assets or rights of Seller
(collectively, the “Excluded Assets”):
 
(a) the rights of Seller under this Agreement, the Transaction Documents or from
the consummation of the transactions contemplated by this Agreement;
 
(b) Seller’s tax assets, including without limitation, Seller’s right to refunds
of Taxes and other governmental charges of whatever nature;
 
(c) cash, bank accounts or similar cash and cash equivalents, accounts
receivable, notes and investments;
 
(d) Seller’s rights under all Contracts other than the Assumed Contracts, to the
extent such rights do not relate to the Program, including, without limitation,
all employment agreements, loan agreements and notes; provided, however, that
this exclusion shall not exclude from the Acquired Assets to be acquired by
Buyer hereunder any rights, title, interest or benefits to which Seller may be
entitled under any such Contract relating to Intellectual Property, which
rights, title, interest and benefits shall be included among the Acquired Assets
notwithstanding that Buyer will not be assuming any Liabilities under such
Contracts;
 
(e) all rights to receive payments with respect to services performed on or
prior to the Closing Date under any of the Assumed Contracts;
 
(f) all minute books and stock records and corporate seals;
 
(g) all Intellectual Property and Intellectual Property Rights of Seller or
Seller’s Affiliates of any kind not related to or used in the Program;
 
(h) all personal property of Seller other than the Personal Property as set
forth on Schedule 2.1(d);
 
(i) the rights to claims, demands, lawsuits and judgments with respect to the
Program or the ownership, use or value of any Acquired Assets with respect to
the period ending on or before the Closing Date;
 
(j) all insurance policies and insurance benefits owned by Seller, including
rights and proceeds, arising from or relating to the Assets or Assumed
Liabilities prior to the Closing;
 
(k) all assets, tangible or intangible, not expressly included in the Acquired
Assets.
 

  3.   ASSUMPTION OF CERTAIN LIABILITIES.

 
3.1  Assumed Liabilities.  Subject to the limitations and provisions set forth
in Section 3.2, at the Closing, Buyer shall assume the following Liabilities of
Seller (the “Assumed Liabilities”) relating exclusively to the Acquired Assets:
 
(a) all Liabilities under the Assigned Intellectual Property, the Licensed
Intellectual Property, the Licensor Intellectual Property, the Assumed Contracts
and the Governmental Authorizations, from and after the Closing;


A-7



--------------------------------------------------------------------------------



 



(b) any Taxes that Buyer has agreed to pay in accordance with Section 14.1 of
this Agreement and all Taxes attributable to the Acquired Assets attributable to
any period or partial period beginning after the Closing; and
 
(c) all Liabilities arising after the Closing Date related to the research,
development, marketing, manufacture, distribution, testing, sale or trials of
the Program.
 
3.2  Excluded Liabilities.  Notwithstanding anything in this Agreement to the
contrary, Buyer shall not and none of Buyer’s Affiliates shall assume, and shall
not be deemed to have assumed, any Liabilities of Seller whatsoever not
otherwise an Assumed Liability, including without limitation the following
unassumed Liabilities (collectively, the “Excluded Liabilities”):
 
(a) any Liabilities for accounts payable or for Indebtedness of Seller;
 
(b) any Liabilities under any Contracts other than the Assumed Contracts;
 
(c) any Liabilities relating to the Acquired Assets or to the operation of the
Program prior to the Closing Date;
 
(d) any Liabilities for Taxes (including any amounts payable under Section 11.4
(Transaction-Related Taxes));
 
(e) any Liabilities in connection with or relating to all actions, suits,
claims, proceedings, demands, warranty claims, assessments and judgments, costs,
losses, damages, deficiencies and expenses (whether or not arising out of third
party claims), including, without limitation, the matters set forth on
Schedule 6.7 and any interest, penalties, reasonable attorney and accountant
fees and all amounts paid in investigation, defense or settlement of any of the
foregoing, to the extent such liability arises out of injuries, actions,
omissions, conditions or events that occurred or existed prior to the Closing in
connection with the Acquired Assets or to the operation of the Program;
 
(f) any Liabilities arising in connection with the employment or termination of
employment of any Persons affiliated with Seller prior to the Closing, including
any workers’ compensation claims relating to events which transpired prior to
the Closing, any employee grievances, any Liabilities with respect to any
Employee Benefit Plan, or arising as a result of the consummation of the
transactions contemplated by this Agreement;
 
(g) any Liabilities of Seller under this Agreement, the Transaction Documents or
from the consummation of the transactions contemplated by this Agreement;
 
(h) any Liability of Seller under any Contract that is not an Assumed Liability;
 
(i) any Liabilities relating to employees of Seller;
 
(j) any Seller Transaction Expenses;
 
(k) all other Liabilities of Seller existing at the Closing Date; and
 
(l) any Liabilities arising out of any actual or alleged non-compliance with any
Environmental Laws.
 

  4.   PURCHASE PRICE.

 
4.1  Purchase Price.  Subject to the terms and conditions hereof, Buyer shall
pay to Seller, by wire transfer of immediately available funds to the account
previously designated in writing by Seller to Buyer, a purchase price for the
Acquired Assets equal to $500,000 (Five-Hundred Thousand Dollars) (the “Purchase
Price”) payable as follows:
 
(a) $400,000 (Four-Hundred Thousand Dollars) at the Closing (the “Closing
Purchase Price”); and
 
(b) $100,000 (One-Hundred Thousand Dollars) (the “Holdback”) to be delivered to
the Escrow Agent for deposit into an escrow account an amount equal to secure
Seller’s obligations under Section 12. The Holdback shall be held in an escrow
account and applied pursuant to the terms of an Escrow Agreement, substantially
in the form reasonably satisfactory to the Parties and the Escrow Agent at the


A-8



--------------------------------------------------------------------------------



 



Closing. On the Expiration Date, the Holdback, together with the interest
thereon, then remaining in the escrow account less any payments due to Buyer or
pending claims made by Buyer pursuant to Section 12, shall be delivered to
Seller.
 
4.2  Allocation of Purchase Price.  Prior to the Closing, Buyer shall submit to
Seller the Allocation for Seller’s review and approval (not to be unreasonably
withheld, conditioned or delayed). The Allocation shall be consistent with
Exhibit D and may be amended by Buyer from time to time as payments under
Section 12 (if any) are made, provided that each such amended Allocation shall
be consistent with Exhibit D.  At any time, the then most recent Allocation
shall be binding on Seller and Buyer for all Tax purposes (including filing of
IRS Form 8594). Seller shall cooperate with Buyer in Buyer’s preparation of all
Allocations, including providing such information as Buyer may reasonably
request. The Allocation will be made in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder. Seller and Buyer shall
comply with the applicable information requirements of Section 1060 of the Code
and shall file all information and Tax returns (and any amendments thereto) in a
manner consistent with the Allocation (including, without limitation, filing
Form 8594 with their United Stated federal income Tax return for the Taxable
year that includes he date of the Closing). If, contrary to the intent of Buyer
and Seller as expressed in this Section 4.2, any Taxing authority makes or
proposes an allocation different from that determined in accordance with the
terms of this Section 4.2, Buyer and Seller shall cooperate with each other in
good faith to contest such Taxing authority’s allocation (or proposed
allocation); provided, however, that after consultation with the Parties
adversely affected by such allocation (or proposed allocation), the other
Parties hereto may file such protective claims or returns as may reasonably be
required to protect their interests.
 

  5.   CLOSING.

 
5.1.  Time and Place.  The closing of the transfer and delivery of all documents
and instruments necessary to consummate the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of the Seller, 12277
134th Court NE, Suite 202, Redmond, WA 98052 at 10:00 a.m. on a mutually
acceptable date agreed to by the parties hereto not more than two (2) Business
Days after the satisfaction of all conditions set forth in Sections 9 and 10
hereof (the date of the Closing, the “Closing Date”).
 
5.2.  Closing Deliveries by Seller.  At the Closing, Seller shall cause to be
delivered to Buyer:
 
(a) a duly executed Bill of Sale, assignment and general conveyance, in
substantially the form attached hereto as Exhibit A, dated the Closing Date,
with respect to the Acquired Assets, and such other instruments of assignment
and transfer with respect to the Acquired Assets as Buyer may reasonably request
and/or as may reasonably be necessary to vest in Buyer valid and enforceable
title to all of the Acquired Assets;
 
(b) a duly executed Assignment and Assumption Agreement, in substantially the
form attached hereto as Exhibit E, dated the Closing Date, pursuant to which
Seller shall assign the Assumed Liabilities;
 
(c) such duly executed documents and instruments of ownership transfer and
assignment as Buyer shall request and provide to Seller (the “National
Assignment Documents”), substantially in the form reasonably acceptable to
Buyer, requesting the commissioners of the United States Patent and Trademark
Office, the European Patent Office and the other national patent offices wherein
the Intellectual Property was issued or is pending (a “National Patent
Authority”), to transfer ownership and issue the same to Buyer, it successors,
legal representatives and assigns, in accordance with the terms of the
applicable National Assignment Document.
 
(d) a duly executed Trademark Assignment, in substantially the form attached
hereto as Exhibit C, dated as of the Closing Date.
 
(e) a duly executed Domain Name Assignment, in substantially the form attached
hereto as Exhibit B, dated the Closing Date.
 
(f) a certificate contemplated by Section 9.9 hereof;


A-9



--------------------------------------------------------------------------------



 



(g) true and complete copies, certified by a duly authorized officer of Seller,
of the resolutions duly and validly adopted by the Board of Directors of Seller
evidencing its authorization of the execution and delivery of this Agreement,
the Transaction Documents and all other documents to be delivered hereunder or
thereunder and the consummation of the transactions contemplated by this
Agreement;
 
(h) the executed Transaction Documents;
 
(i) the executed Required Consents; and
 
(i) the legal opinion of Seller’s counsel contemplated by Section 9.13 hereof,
addressed to Buyer and dated as of the Closing Date, substantially in the form
attached hereto as Exhibit F; and
 
(j) such other documents or instruments as Buyer may reasonably request.
 
5.3.  Closing Deliveries by Buyer.  At the Closing, Buyer shall cause to be
delivered to Seller:
 
(a) the Closing Purchase Price set forth in Section 4.1(a);
 
(b) true and complete copies, certified by a duly authorized officer of Buyer,
of the resolutions duly and validly adopted by the Board of Directors of Buyer
evidencing its authorization of the execution and delivery of this Agreement,
the Transaction Documents and all other documents to be delivered hereunder or
thereunder and the consummation of the transactions contemplated by this
Agreement;
 
(c) the executed Transaction Documents; and
 
(d) such other documents or instruments as Seller may reasonably request.
 
5.4.  Required Consents.
 
(a) If any of the Required Consents (as defined in Section 8.1.11) have not yet
been obtained (or otherwise are not in full force and effect) as of the Closing,
in the case of each Acquired Asset as to which such Required Consents were not
obtained (or otherwise are not in full force and effect) (the “Restricted
Material Contracts”), Buyer may waive Buyer’s closing condition as to any such
Required Consent and, if Seller waives the condition to closing set out in
Section 10.7, either:
 
(i) elect to have Seller continue its efforts for a period of three (3) months
to obtain the Required Consents; or
 
(ii) elect to have Seller retain that Restricted Material Contract and all
Liabilities arising therefrom or relating thereto.
 
If, pursuant to this Section 5.4, Buyer elects to have Seller continue its
efforts to obtain any Required Consents and the Closing occurs, notwithstanding
Sections 2 and 3 hereof, neither this Agreement nor any assignment and
assumption agreement nor any other document related to the consummation of the
transactions contemplated by this Agreement shall constitute a sale, assignment,
assumption, transfer, conveyance or delivery or an attempted sale, assignment,
assumption, transfer, conveyance or delivery of the Restricted Material
Contracts, and following the Closing, the Parties shall use their commercially
reasonable efforts, and cooperate with each other, to obtain the Required
Consent relating to each Restricted Material Contract as quickly as practicable.
Pending the obtaining of such Required Consents relating to any Restricted
Material Contract, the Parties shall cooperate with each other in any reasonable
and lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Material Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of Seller against a third party thereunder). Once a Required Consent for
the sale, assignment, assumption, transfer, conveyance and delivery of a
Restricted Material Contract is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Material Contract to Buyer, and
Buyer shall assume the obligations under such Restricted Material Contract
assigned to Buyer from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement (which special-purpose
agreement the Parties shall prepare, execute and deliver in good faith at the
time of such transfer, all at no additional cost to Buyer).


A-10



--------------------------------------------------------------------------------



 



(b) If there are any consents other than the Required Consents necessary for the
assignment and transfer of any Acquired Assets to Buyer (the “Nonmaterial
Consents”) which have not yet been obtained (or otherwise are not in full force
and effect) as of the Closing, Buyer shall elect at the Closing, in the case of
each of the Acquired Assets as to which such Nonmaterial Consents were not
obtained (or otherwise are not in full force and effect) (the “Restricted
Nonmaterial Contracts”), whether to:
 
(i) accept the assignment of such Restricted Nonmaterial Contract, in which
case, as between Buyer and Seller, such Restricted Nonmaterial Contract shall,
to the maximum extent practicable and notwithstanding the failure to obtain the
applicable Nonmaterial Consent, be transferred at the Closing to Buyer under
this Agreement; or
 
(ii) reject the assignment of such Restricted Nonmaterial Contract, in which
case, notwithstanding Sections 2 and 3 of this Agreement, (A) neither this
Agreement nor any assignment and assumption agreement nor any other document
related to the consummation of the transactions contemplated by this Agreement
shall constitute a sale, assignment, assumption, conveyance or delivery or an
attempted sale, assignment, assumption, transfer, conveyance or delivery of such
Restricted Nonmaterial Contract, and (B) Seller shall retain such Restricted
Nonmaterial Contract and all Liabilities arising therefrom or relating thereto.
 
6.  REPRESENTATIONS AND WARRANTIES OF SELLER.  As a material inducement to Buyer
to enter into this Agreement and consummate the transactions contemplated
hereby, Seller represents and warrants as of the date of this Agreement and as
of the Closing Date that the statements in this Section 6 are true, correct and
complete except as set forth in Seller’s disclosure schedules (each a “Schedule”
and collectively, the “Schedules”). The Schedules have been arranged for
purposes of convenience in separately titled sections corresponding to the
provisions of this Section 6; however, each section of the Schedules shall be
deemed to incorporate by reference all information disclosed in any other
section of the Schedules to the extent it is reasonably apparent on its face to
a reader unfamiliar to the Company or the Company’s business that such
information is relevant to such other section of the Schedules.
 
6.1.  Organization of Seller; Authority.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller is duly qualified and in good standing as a foreign corporation
in all jurisdictions in which the character of the properties owned or leased or
the nature of the activities conducted by it makes such qualification necessary,
except where any such failure would not reasonably be expected to have a
Material Adverse Effect. Seller is not in violation of any term of its
Certificate of Incorporation. Seller has all requisite corporate power and
corporate authority to own and hold the Acquired Assets owned or held by it, to
carry on the Program as such program is now conducted and to execute and deliver
this Agreement and the other documents, instruments and agreements contemplated
hereby or thereby (collectively, the “Transaction Documents”) to which it is a
party and to carry out all actions required of it pursuant to the terms of the
Transaction Documents.
 
6.2.  Corporate Approval; Binding Effect.  Seller has obtained all necessary
authorizations and approvals from its Board of Directors and required for the
execution and delivery of the Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby. As of the
Closing, Seller shall have obtained all necessary authorizations and approvals
from its stockholders required for the execution and delivery of this Agreement,
the Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby. Each of the Transaction Documents
has been duly executed and, when delivered by Seller in accordance with the
terms hereof and thereof, will constitute the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as the enforceability thereof may be limited by any applicable
bankruptcy, reorganization, insolvency or other laws affecting creditors’ rights
generally or by general principles of equity.
 
6.3.  Non-Contravention.  The execution and delivery by Seller of the
Transaction Documents and, subject to receipt of required stockholder approvals,
the consummation by Seller of the transactions contemplated hereby and thereby
will not (a) violate or conflict with any provision of the Certificate of
Incorporation or By-Laws of Seller; or (b) constitute a violation of, or be in
conflict with, or constitute or create a default under, or result in the
creation or imposition of any Encumbrance upon any property of Seller (including


A-11



--------------------------------------------------------------------------------



 



without limitation any of the Acquired Assets) pursuant to (i) any agreement or
instrument to which Seller is a party or by which Seller or any of its
properties (including without limitation any of the Acquired Assets) is bound or
to which Seller or any of such properties is subject, or (ii) any Legal
Requirement applicable to Seller, except in the case of clause (b) for such
violations, conflicts, defaults and Encumbrances as could not reasonably be
expected to have a Material Adverse Effect.
 
6.4.  Governmental Consents; Transferability of Licenses, Etc.  Except as set
forth on Schedule 6.4, no consent, approval or authorization of, or
registration, qualification or filing with, any governmental agency or
authority, including but not limited to the Food and Drug Administration, is
required for the execution and delivery by Seller of the Transaction Documents
or for the consummation by Seller of the transactions contemplated hereby or
thereby, other than such as have been obtained or made. Seller has and
maintains, and the Governmental Authorizations listed on Schedule 2.1(c) hereto
include, all licenses, permits and other authorizations from all Governmental
Bodies as are (x) necessary for the conduct of the Program as it is now being
conducted or in connection with the ownership or current use of the Acquired
Assets or (y) required to be in compliance with all Legal Requirements
applicable to the Acquired Assets, except for such licenses, permits and other
authorizations the lack of which would not reasonably be expected to have a
Material Adverse Effect. The Governmental Authorizations are in full force and
effect in accordance with their terms, and there have been no material
violations of such Governmental Authorizations, no proceedings are pending or,
to Seller’s Knowledge, threatened, which could result in their revocation or
limitation and all steps have been taken and filings made on a timely basis with
respect to each Governmental Authorization and its renewal; in each case, except
as would not reasonably be expected to have a Material Adverse Effect on the
Acquired Assets. Except as expressly designated on Schedule 6.4, all of the
Governmental Authorizations listed on Schedule 2.1(c) are transferable to Buyer,
and true and complete copies of the Governmental Authorizations listed on
Schedule 2.1(c) have previously been delivered or made available to Buyer.
 
6.5.  Financial Statements.  Seller has delivered the Financial Statements to
Buyer. Each of the Financial Statements have been prepared in accordance with
generally accepted accounting principles accepted in the United States (“GAAP”),
consistently applied; during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of Interim Financials, to the extent that they may not include notes,
may be condensed or summary statements or may conform to the Securities and
Exchange Commission’s (“SEC”) rules and instructions for Reports on Form 10-Q).
Each of the Audited Balance Sheets and the Interim Balance Sheets fairly
presents the consolidated financial condition of Seller and its subsidiaries as
of its respective date; and each of the statements of operations and cash flows
included in the Audited Financials and the Interim Financials fairly presents
the consolidated results of operations and cash flows of Seller and its
subsidiaries for the periods then ended (subject, in the case of Interim
Financials, to normal recurring year-end adjustments).
 
6.6.  Absence of Certain Changes.  Except as set forth on Schedule 6.6 or except
as would not reasonably be expected to have a Material Adverse Effect, since the
date of the Interim Financials, there has not been with respect to the Program:
(a) any change in the assets, Liabilities, income or business of Seller, or in
its relationships with suppliers, other than changes in the Ordinary Course of
Business; (b) any acquisition or disposition by Seller of any asset or property
other than in the Ordinary Course of Business; (c) any damage, destruction or
loss, whether or not covered by insurance, adversely affecting, in the
aggregate, the property or business of Seller; (d) any entry by Seller into any
transaction other than in the Ordinary Course of Business; (e) any incurrence by
Seller of any Liabilities, whether absolute, accrued, contingent or otherwise
(including, without limitation, Liabilities as a guarantor or otherwise with
respect to obligations of others), other than Liabilities incurred in the
Ordinary Course of Business; or (f) any Encumbrance on any of the Acquired
Assets, other than in the Ordinary Course of Business.
 
6.7.  Litigation.  Except as set forth on Schedule 6.7 hereto, no action, suit,
proceeding or investigation is pending or, to the knowledge of Seller,
threatened, relating to or affecting any of the Acquired Assets or the Program,
nor, to the knowledge of Seller, has any event occurred that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
action, suit, proceeding or investigation. No action, suit, proceeding or
investigation is pending or, to the knowledge of Seller, threatened, which
questions the validity of the Transaction Documents or challenges any of the
transactions contemplated hereby or thereby, nor, to the


A-12



--------------------------------------------------------------------------------



 



knowledge of Seller, has any event occurred that is reasonably likely to give
rise to or serve as a basis for the commencement of any such action, suit,
proceeding or investigation.
 
6.8.  Conformity to Law.  Except as set forth on Schedule 6.8 or except where
any such noncompliance has been cured or would not reasonably be expected to
have a Material Adverse Effect, Seller has complied with, and is in compliance
with (a) all Legal Requirements, including all laws, statutes, governmental
regulations and all judicial or administrative tribunal orders, judgments,
writs, injunctions, decrees or similar commands applicable to the Program or any
of the Acquired Assets (including, without limitation, any labor, environmental,
occupational health, zoning or other law, regulation or ordinance) and (b) all
terms and provisions of all contracts, agreements and indentures of the Program
to which Seller is a party, or by which the Program or any of the Acquired
Assets is subject. Except as set forth in Schedule 6.8 hereto, Seller has not
committed, been charged with, or, to the knowledge of Seller, is or has been
under investigation with respect to, nor to the knowledge of Seller does there
exist, any violation of any provision of any Legal Requirement which would
reasonably be expected to have a Material Adverse Effect.
 
6.9.  Title to Acquired Assets.  Except as set forth on Schedule 6.9, Seller has
valid and enforceable title or interest in or to all of the Acquired Assets, and
has the full right to sell, convey, transfer, assign and deliver the Acquired
Assets, without the need to obtain the consent or approval of any third party.
Except for Permitted Encumbrances (as defined below), all of the Acquired Assets
are free and clear of any security interests, liens, claims, charges, options,
mortgages, debts, leases (or subleases), conditional sales agreements, title
retention agreements, encumbrances of any kind, material defects as to title or
restrictions against the transfer or assignment thereof (collectively,
“Encumbrances”). Except as set forth on Schedule 6.9, all of the Acquired Assets
are in good condition and repair (reasonable wear and tear excepted) and are
adequate in all material respects to carry on the Program as presently
conducted. At and as of the Closing, Seller will convey the Acquired Assets to
Buyer by bills of sale, certificates of title and other instruments of
assignment and transfer effective in each case to vest in Buyer, and Buyer will
have, valid and enforceable title or interest in or to all of the Acquired
Assets, free and clear of all Encumbrances other than (a) those identified in
Schedule 6.9; (b) those for Taxes and other governmental assessments or charges
not yet due and payable; and (c) any other Encumbrances which in the aggregate
relate to claims totaling less than $5,000, do not materially detract from the
value or transferability of the property or assets subject thereto or materially
interfere with the present use and have no arisen other than in the Ordinary
Course of Business (“Permitted Encumbrances”).
 
6.10.  Environmental Matters.  Except as set forth on Schedule 6.10, Seller is
in material compliance with all Environmental Laws to the extent such compliance
or lack thereof would have any impact on the Program or Seller’s ability to
consummate the transactions contemplated herein in accordance with the terms
hereof, which compliance includes the possession by Seller of all material
permits and other Governmental Authorizations required under Environmental Laws
and compliance with the terms and conditions thereof. Seller has not received
any written notice or other written communication, whether from any Governmental
Body, citizens groups, employee or otherwise, that alleges that Seller is not in
compliance with any Environmental Law. All Governmental Authorizations currently
held by Seller pursuant or in connection with any Environmental Law are in full
force and effect, Seller is in compliance in all respects with all of the terms
of such Governmental Authorizations to the extent such compliance or lack
thereof would reasonably be expected to have a Material Adverse Effect, and no
other Governmental Authorizations material to the Program are required by
Seller. Except as set forth on Schedule 6.10, the management, handling, storage,
transportation, treatment and disposal by Seller of all Hazardous Substances
have been in compliance in all respects with all applicable Environmental Laws
to the extent such compliance or lack thereof would reasonably be expected to
have a Material Adverse Effect.
 
6.11.  Personal Property.  Schedule 2.1(d) hereto sets forth a complete and
accurate list of all of the Personal Property existing as of the date hereof.
Except as set forth in Schedule 6.11, Seller owns or has the sole and exclusive
right to use all the Personal Property and upon the consummation of the
transactions contemplated by this Agreement, Buyer shall own or have the sole
and exclusive right to use the Personal Property. All of the Personal Property
held by Seller to be transferred to Buyer is in good condition and repair
(reasonable wear and tear excepted), except as would not reasonably be expected
to have a Material Adverse Effect.


A-13



--------------------------------------------------------------------------------



 



6.12.  Assumed Contracts.  Schedule 2.1(b) sets forth a complete and accurate
list of all Assumed Contracts with respect to or relating to the Program to
which Seller is a party or by which Seller is bound or to which Seller or any of
the Acquired Assets is subject. Seller has made available to Buyer true, correct
and complete copies of all such Assumed Contracts, together with all
modifications and supplements thereto. Each of the Assumed Contracts is in full
force and effect in accordance with its terms, Seller is not in breach of any of
the material provisions of any such contract, nor, to the knowledge of Seller,
is any other party to any such contract in default thereunder, nor does any
event or condition exist which with notice or the passage of time or both would
constitute a material default thereunder. Seller has performed all material
obligations required to be performed by it to date under each Assumed Contract.
Subject to obtaining any necessary consents of the other party or parties to any
such Assumed Contract (the requirement of any such consent being reflected on
Schedule 2.1(b)) and except as set out in Schedule 2.1(b) no such contract
(a) includes any provision the effect of which would be to enlarge or accelerate
any obligations of Buyer to be assumed thereunder or give additional rights to
any other party thereto or will adversely affect the Program as presently
conducted by Seller, or (b) contains any material provision which would
terminate or lapse by reason of the transactions contemplated by this Agreement.
 
6.13  Material Contracts.
 
(a) Except as set forth on Schedule 6.13, Seller is not a party to or bound by:
 
(i) any Material Contract relating to Indebtedness (whether incurred, assumed,
guaranteed or secured by any asset);
 
(ii) any joint venture, partnership, limited liability company or other similar
Material Contract or arrangement (including any agreement relating to the
Program providing for joint research, development or marketing);
 
(iii) any Material Contract or series of related Material Contracts, including
any option agreement, relating to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any
material real property (whether by merger, sale of stock, sale of assets or
otherwise);
 
(iv) any Material Contract (A) that limits the freedom of Seller to compete in
the Program, including, without limitation, with any Person in the Program or in
any area or (B) contains exclusivity obligations or restrictions binding on
Seller;
 
(v) any Intellectual Property License or series of related Intellectual Property
Licenses (other than shrink wrap licenses for Off-the-Shelf Software);
 
(vi) any Material Contract pursuant to which the Company has agreed to indemnify
any Person against any claim of infringement relating to the Assigned
Intellectual;
 
(vii) any Material Contract with any current individual officer, director,
employee, consultant or independent representative of Seller or former
individual officer, director, employee, consultant or independent representative
thereof under which there exists any present or future liability;
 
(viii) any Material Contract that grants any exclusive rights, rights of first
refusal, rights of first negotiation or similar rights to any person; or
 
(ix) any other Material Contract or series of related Material Contracts, that
(A) is not made in the Ordinary Course of Business and (B) involves a payment
(whether fixed, contingent or otherwise) of more than $50,000 in the aggregate.
 
(b) Each Material Contract disclosed on Schedule 6.13 or required to be
disclosed thereon is a valid and binding agreement of Seller, is in full force
and effect in accordance with its terms, and Seller is not in breach of any of
the material provisions of any such contract, nor, to the knowledge of Seller,
is any other party to any such contract in default thereunder, nor does any
event or condition exist which with notice or the passage of time or both would
constitute a material default thereunder. Seller has performed all material
obligations required to be performed by it to date under each Material Contract.
Except as set out in Schedule 6.13 no such Contract (a) includes any provision
the effect of which would be to enlarge or accelerate any obligations


A-14



--------------------------------------------------------------------------------



 



of Buyer to be assumed thereunder or give additional rights to any other party
thereto or will adversely affect the Program as presently conducted by Seller,
or (b) contains any material provision which would terminate or lapse by reason
of the transactions contemplated by this Agreement. Seller has made available to
Buyer true, correct and complete copies of all such Material Contracts
(including all modifications and amendments thereto and waivers thereunder). All
Material Contracts are in written form.
 
6.14.  Intellectual Property.
 
(a) (i) Schedule 2.1(a)(i) hereto sets forth a complete and accurate list of the
Assigned Intellectual Property; (ii) Schedule 2.1(a)(ii) hereto sets forth a
complete and accurate list of the Licensed Intellectual Property; and (iii)
Schedule 2.1(a)(iii) hereto sets forth a complete and accurate list of the
Licensor Intellectual Property.
 
(b) Except as set forth in Schedule 6.14(b) and except as would not have a
Material Adverse Effect, Seller owns or has the sole and exclusive right to use
all Assigned Intellectual Property and has the right to use the Licensed
Intellectual Property used in the Ordinary Course of the Program. Upon the
consummation of the transactions contemplated by this Agreement, and subject to
receipt of all consents required to assign to Buyer (i) all Assigned
Intellectual Property and (ii) all licenses or other authorizations to use the
Licensed Intellectual Property, Buyer shall have the right to use the Assigned
Intellectual Property and Licensed Intellectual Property in the Ordinary Course
of the Program as presently conducted. Seller agrees to cooperate in placing the
Assigned Intellectual Property in the name of Buyer. No claims have been
asserted against Seller, and to the knowledge of Seller no claims are pending,
by any Person that may affect the use of any Assigned Intellectual Property or
Licensed Intellectual Property, or challenging or questioning the validity or
effectiveness of any material license or agreement pertaining to the Assigned
Intellectual Property, and, except as set forth in Schedule 6.14(b), to the
knowledge of Seller, there is no basis for such claim. Except as set forth in
Schedule 6.14(b), the use by Seller of the Assigned Intellectual Property and
the Licensed Intellectual Property in the Ordinary Course of the Program does
not infringe on the rights of any Person, and no claims have been asserted
against Seller, and to the knowledge of Seller no claims are pending, by any
Person alleging that the use by Seller of any Assigned Intellectual Property or
Licensed Intellectual Property infringes on the rights of any Person.
 
(c) Seller has the legal right to grant licenses or sublicenses with respect to
all the Licensor Intellectual Property that Seller has licensed or authorized
others to use. All licenses or other agreements pursuant to which Seller has
granted licenses or authorized others to use any Licensor Intellectual Property
are, unless they have expired according to their terms, in full force and
effect, and, to the knowledge of Seller, there is no default by any party
thereto. To Seller’s knowledge, the licenses granted by Seller with respect to
the Licensor Intellectual Property do not infringe on the rights of any person.
 
(d) Except as set forth in Schedule 6.14(d) and except as would not have a
Material Adverse Effect, all of the Assigned Intellectual Property has been duly
registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights, or the corresponding offices
of other jurisdictions as identified on Schedule 2.1(a)(i), and has been
maintained and renewed in accordance with all applicable provisions of law and
administrative regulations of the United States and each such other
jurisdiction.
 
(e) Except as set forth in Schedule 6.14(e), Seller has taken commercially
reasonable steps to establish and preserve its Intellectual Property Rights with
respect to the Assigned Intellectual Property. Except as set forth in
Schedule 6.14(e), Seller has required all professional and technical employees
employed with respect to the Program, and other such employees and consultants
having access to valuable nonpublic information of Seller, to execute agreements
under which such employees or consultants are required to convey to Seller
ownership of all inventions and developments conceived or created by them in the
course of their employment or engagement with Seller and to maintain the
confidentiality of all such information of Seller. Except as set forth in
Schedule 6.14(e), Seller has not made such information available to any person
other than employees or consultants of Seller, except pursuant to written
agreements requiring the recipients to maintain the confidentiality of such
information and appropriately restricting the use thereof.


A-15



--------------------------------------------------------------------------------



 



6.15.  Suppliers.  Schedule 6.15 hereto sets forth the five (5) largest
suppliers of the Program based on purchases by the Program, for the period
ending on December 31, 2008. The relationships of Seller with such suppliers
are, to Seller’s knowledge, good commercial working relationships and, except as
set forth on Schedule 6.15, no supplier of material importance to the Program
has cancelled or otherwise terminated, or threatened in writing to cancel or
otherwise to terminate, its relationship with Seller or has during the last
twelve (12) months decreased materially, or threatened in writing to decrease or
limit materially, its services, supplies or materials for use in the Program,
except for normal cyclical changes related to such suppliers’ businesses. Except
as set forth on Schedule 6.15, to the knowledge of Seller, no such supplier
intends to cancel or otherwise substantially modify its relationship with Seller
or to decrease materially or limit its services, supplies or materials to
Seller, and to the knowledge of Seller, the consummation of the transactions
contemplated hereby would not reasonably be expected to materially adversely
affect the post-Closing relationship of Buyer with any supplier of Seller
relating to the Program.
 
6.16.  Adequacy of Acquired Assets.  The Acquired Assets are reasonably adequate
to conduct the Program on substantially the same basis as currently conducted by
Seller.
 
6.17.  Solvency.  Seller is, individually and together with its subsidiaries on
a consolidated basis and after giving effect to the incurrence of all
obligations being incurred in connection herewith, Solvent.
 
6.18.  No Undisclosed Liabilities.  Except to the extent (a) reflected or
reserved against in the Interim Balance Sheet, (b) incurred in the Ordinary
Course of Business after the date of the Interim Balance Sheet, or (c) described
on any Schedule hereto, Seller is not subject to any liabilities or obligations
of any nature, whether accrued, absolute, contingent or otherwise in connection
with the Program (including without limitation as guarantors or otherwise with
respect to obligations of others), other than liabilities and obligations in
connection with the Program that would not be required to be reflected or
reserved against on a balance sheet prepared in accordance with GAAP.
 
6.19.  Taxes.  Seller has duly filed (or have obtained an extension of time
within which to file) with the appropriate government agencies all of the
income, sales, use, employment and other Tax returns and reports required to be
filed by it. No waiver of any statute of limitations relating to Taxes has been
executed or given by Seller. All Taxes, assessments, fees and other governmental
charges upon Seller or upon any of its properties, assets, revenues, income and
franchises which are owed by Seller with respect to any period ending on or
before the Closing Date have or will be paid, other than those the non-payment
of which would not reasonably be expected to have a Material Adverse Effect.
Seller has withheld and paid all Taxes required to be withheld or paid in
connection with amounts paid or owing to any employee, creditor, independent
contractor or third party. No federal Tax return of Seller is currently under
audit by the IRS, and no other Tax return of Seller is currently under audit by
any other Taxing authority. Neither the IRS nor any other Taxing authority is
now asserting or, to Seller’s knowledge, threatening to assert against Seller
any deficiency or claim for additional Taxes or interest thereon or penalties in
connection therewith or any adjustment that would have Material Adverse Effect.
 
6.20.  Broker.  Seller has not retained, utilized or been represented by any
broker, agent, finder or intermediary in connection with the negotiation or
consummation of the transactions contemplated by this Agreement, and Seller has
not incurred or become liable for any broker’s commission or finder’s fee
relating to or in connection with the transactions contemplated by this
Agreement.
 
6.21  Insurance.  Set forth on Schedule 6.21 is a list of all insurance policies
(including fidelity bonds and other similar instruments) relating to the
Acquired Assets or the Program or for which Seller is an insured party
(including policies providing property, fire, theft, casualty, liability and
workers’ compensation coverage, but excluding policies relating to Employee
Benefit Plans) (the “Insurance Policies”), which are in full force and effect in
all material respects and have not been terminated and which provide for
coverages which are reasonable for the Program as to both amount and scope.
Complete copies of the Insurance Policies have been made available for review by
Buyer. Such policies (or other policies providing substantially similar
insurance coverage) have been in effect continuously since the date indicated on
Schedule 6.21 for such policy. All premiums due in respect of the Insurance
Policies have been paid by Seller and Seller is otherwise in material compliance
with the terms of such policies. There has not been any threatened termination
of, pending


A-16



--------------------------------------------------------------------------------



 



premium increase (other than with respect to customary annual premium increases)
with respect to, or alteration of coverage under, any Insurance Policy. To the
Knowledge of Seller, there are no pending or threatened claims against the
Insurance Policies as to which the applicable insurer has questioned, disputed
or denied liability and there exist no material claims that have not been timely
submitted by Seller to the applicable insurer.
 
6.22  Disclosure.  Subject to Section 6.23 below, no representation or warranty
by Seller in this Section 6 contains at the time made any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading.
 
6.23.  No Other Representations and Warranties.  Except for the representations
and warranties of Seller contained in this Section 6, Seller makes no other
representations and warranties, written or oral, statutory, express, or implied.
Buyer acknowledges that except as expressly provided in this Agreement, Seller
has not made, and Seller hereby expressly disclaims and negates, and Buyer
hereby expressly waives, any representation or warranty, express or implied, at
common law, by statute, or otherwise relating to, and Buyer hereby expressly
waives and relinquishes any and all rights, claims and causes of action against
Seller and its representatives in connection with the accuracy, completeness or
materiality of, any information, data or other information (written or oral)
heretofore furnished to Buyer and its representatives by and on behalf of
Seller.
 
7.  REPRESENTATIONS AND WARRANTIES OF THE BUYER.  As a material inducement to
Seller to enter into this Agreement and consummate the transactions contemplated
hereby, Buyer represents and warrants as of the date of this Agreement and as of
the Closing Date, to Seller as follows, except as specifically contemplated by
this Agreement and/or the Transaction Documents:
 
7.1.  Organization of Buyer; Authority.  Buyer is a corporation duly organized,
validly existing and presently subsisting under the laws of the state of
Washington. Buyer is not in violation of any term of its Articles of
Incorporation. Buyer has all requisite corporate power and corporate authority
to own and hold all property owned or held by it, to carry on its business as
such business is now conducted and to execute and deliver this Agreement and the
Transaction Documents to which it is a party, and to carry out all actions
required of it pursuant to the terms of the Transaction Documents, except where
any such failure would not reasonably be expected to have a Material Adverse
Effect.
 
7.2.  Corporate Approval; Binding Effect.  Buyer has obtained all necessary
authorizations and approvals from its Board of Directors required for the
execution and delivery of the Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby. Each of
the Transaction Documents to which Buyer is a party has been duly executed and
delivered by Buyer, and constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as
enforceability thereof may be limited by any applicable bankruptcy,
reorganization, insolvency or other laws affecting creditors’ rights generally
or by general principles of equity.
 
7.3.  Non-Contravention.  The execution and delivery by Buyer of the Transaction
Documents to which it is a party and the consummation by Buyer of the
transactions contemplated hereby and thereby will not (a) violate or conflict
with any provisions of the Articles of Incorporation or By-Laws of Buyer, each
as amended to date; or (b) constitute a violation of, or be in conflict with,
constitute or create a default under, or result in the creation or imposition of
any Encumbrance upon any property of Buyer pursuant to (i) any agreement or
instrument to which Buyer is a party or by which Buyer or any of its properties
is bound or to which Buyer or any of its properties is subject, or (ii) any
statute, judgment, decree, order, regulation or rule of any court or
governmental authority to which Buyer is subject, except in the case of
clause (b) for such violations, conflicts, defaults and Encumbrances as could
not reasonably be expected to have a Material Adverse Effect.
 
7.4.  Litigation.  No action, suit, proceeding or investigation is pending or,
to the knowledge of Buyer, threatened, against Buyer in which an adverse
decision could reasonably be expected to have a Material Adverse Effect, nor, to
the knowledge of the Buyer, has any event occurred that is reasonably


A-17



--------------------------------------------------------------------------------



 



likely to give rise to or serve as a basis for the commencement of any such
action, suit, proceeding or investigation.
 
7.5  Conformity to Law.  Except where any such noncompliance has been cured or
would not reasonably be expected to have a Material Adverse Effect, Buyer has
complied with, and is in compliance with (a) all laws, statutes, governmental
regulations and all judicial or administrative tribunal orders, judgments,
writs, injunctions, decrees or similar commands applicable to its business
(including, without limitation, any labor, environmental, occupational health,
zoning or other law, regulation or ordinance) and (b) all terms and provisions
of all contracts, agreements and indentures of its business to which Buyer is a
party, or by which its business or its properties are subject. Buyer has not
committed, been charged with, or, to the knowledge of Buyer, is or has been
under investigation with respect to, nor to the knowledge of Buyer does there
exist, any violation of any provision of any federal, state or local law or
administrative regulation which would reasonably be expected to have a Material
Adverse Effect.
 
7.6.  Broker.  Buyer has not retained, utilized or been represented by any
broker, agent, finder or other intermediary in connection with the negotiation
or consummation of the transactions contemplated by this Agreement, and Buyer
has not incurred or become liable for any broker’s commission or finder’s fee
relating to or in connection with the transactions contemplated by this
Agreement.
 
7.7  No Other Representations and Warranties.  Except for the representations
and warranties of Buyer contained in this Section 7, Buyer make no other
representations and warranties, written or oral, statutory, express, or implied,
Seller acknowledge that except as expressly provided in this Agreement, Buyer
has not made, and Buyer hereby expressly disclaim and negate, and Seller hereby
expressly waives, any representation or warranty, express or implied, at common
law, by statute, or otherwise relating to, and Seller hereby expressly waives
and relinquishes any and all rights, claims and causes of action against Buyer
and its representatives in connection with the accuracy, completeness or
materiality of, any information, data or other information (written or oral)
heretofore furnished to Seller and each of its representatives by and on behalf
of Buyer.
 
8.  COVENANTS AND AGREEMENTS
 
8.1.  Conduct of the Program by Seller Pending Closing.  Seller covenants and
agrees that, from and after the date of this Agreement and until the Closing,
except as otherwise specifically consented to or approved by Buyer in writing or
except as contemplated by this Agreement and/or the Transaction Documents:
 
8.1.1  Full Access.  Seller shall afford to Buyer and its authorized
representatives full access during normal business hours to all properties,
assets, books, records, Tax returns, financial information, contracts and
documents of Seller and a full opportunity to make such reasonable
investigations as they shall desire to make of Seller or with respect to the
Acquired Assets, and Seller shall furnish or cause to be furnished to Buyer and
its authorized representatives all such information with respect to the Program
and with respect to the Acquired Assets as Buyer may reasonably request.
 
8.1.2.  Carry on in Ordinary Course.  Seller shall maintain the Acquired Assets
in their current state of repair and condition, excepting normal wear and tear
or failure to replace consistent with Seller’s past practice, and shall carry on
the Program in the Ordinary Course and shall not make or institute any unusual
or novel methods of manufacture, purchase, sale, lease, management, accounting
or operation.
 
8.1.3.  Contracts and Commitments.  Seller shall not incur any Indebtedness
other than in connection with purchases of capital assets not in violation of
Section 8.1.4 under lines of credit existing prior to the date of this
Agreement, enter into any contract or commitment or engage in any transaction
with respect to the Program not in the Ordinary Course of Business (other than
this Agreement and the Transaction Documents and the transactions contemplated
hereunder and thereunder), or for which disclosure would be required under
Schedule 6.6 or 6.13.
 
8.1.4.  Purchase and Sale of Capital Assets.  Other than pursuant to this
Agreement, Seller shall not sell, transfer, assign or otherwise dispose of, or
enter into, or commit to enter into, any Contract to sell, transfer, assign or
otherwise dispose of, any capital asset constituting part of the Acquired
Assets.


A-18



--------------------------------------------------------------------------------



 



8.1.5.  Insurance.  Seller shall maintain with financially sound and reputable
insurance companies, funds or underwriters adequate insurance for the Program of
the kinds, covering such risks and in such amounts and with such deductibles and
exclusions as are customary for similarly situated companies in Seller’s
industry.
 
8.1.6.  Preservation of Business Relationships.  Seller shall use its
commercially reasonable efforts to preserve for Buyer the present relationships
of Seller’s suppliers, customers, independent contractors and others having
business relations with Seller in respect of the Program.
 
8.1.7.  No Default.  Seller shall not do any act or omit to do any act, or
permit any act or omission to act, which will cause a material breach of any
contract, commitment or obligation of Seller material to the Program, including
without limitation any of the Governmental Authorizations or Assumed Contracts.
 
8.1.8.  Compliance with Laws.  Seller shall comply in all material respects with
all Legal Requirements and orders material to the Program or the Acquired
Assets, or as may be reasonably required for the valid and effective transfer of
the Acquired Assets.
 
8.1.9.  Notice of Material Adverse Effect.  Seller will promptly notify Buyer in
writing of any Material Adverse Effect.
 
8.1.10.  Exclusive Dealing.  Prior to the Closing:
 
(a) Seller shall not directly or indirectly, solicit, initiate, or encourage
submission of proposals or offers from any persons relating to any liquidation,
dissolution, recapitalization, sale of stock representing 50% or more of the
combined voting power of Seller’s voting equity securities, merger,
consolidation or acquisition of all or substantially all of the assets of
Seller, or purchase of any equity interest in Seller representing 50% or more of
the combined voting equity power of the voting securities of Seller, or any
other similar transaction or business combination. Seller shall cease
immediately and cause to be terminated all contracts (other than confidentiality
and nondisclosure agreements to which Seller is a party as of the date hereof
(each, an “Existing NDA”)), negotiations and communications with third parties
with respect to the foregoing, if any, existing on the date hereof.
 
(b) Seller shall not participate, directly or indirectly, in any negotiations
regarding, or furnish to any other person, any information with respect to, or
otherwise cooperate in any way with, or assist, any effort or attempt by any
other person to do or seek any of the activities referred to in
Section 8.1.10(a). Except to the extent prohibited by an Existing NDA, and the
material terms and conditions thereof, should Seller receive any proposal,
inquiry or contact about any of the activities referred to in Section 8.1.10(a),
Seller shall by the close of the next Business Day following give oral or
written notice thereof to Buyer and also promptly provide Buyer with the name of
the person making such proposal, inquiry or contact.
 
(c) Notwithstanding the foregoing or any other provision of this Agreement or
the Transaction Documents, at any time prior to the date on which this Agreement
is approved by the stockholders of Seller, in the event that the Board of
Directors of Seller determines in good faith by a majority vote, based on the
advice of its outside legal counsel, that there is a reasonable basis requiring
Seller to consider a Favorable Third Party Offer (as defined below) to comply
with its fiduciary duties, Seller may furnish non-public information with
respect to Seller and its subsidiaries to the person who made the Favorable
Third Party Offer pursuant to a confidentiality agreement and participate in
discussions or negotiations with such person regarding the Favorable Third Party
Offer. The Board of Directors of Seller may after the third Business Day
following Seller’s written notice to Buyer that specifies the material terms and
conditions of the Favorable Third Party Proposal, terminate this Agreement (and
concurrently with such termination, if it so chooses, cause Seller to enter into
any agreement with respect to the Favorable Third Party Proposal) and withdraw
any recommendation to the stockholders of Seller to approve the transactions
contemplated by this Agreement and the Transaction Documents.


A-19



--------------------------------------------------------------------------------



 



(d) As used in this Agreement, “Favorable Third Party Proposal” means a written
proposal from a credible, bona fide third party relating to any direct or
indirect acquisition or purchase of all or substantially all of the assets of
Seller and its subsidiaries, taken as a whole, or 50% or more of the equity
securities of Seller, any tender offer or exchange offer that if consummated
would result in any Person beneficially owning 50% or more of the combined
voting power of Seller’s voting equity securities, or any merger, consolidation,
business combination, share exchange, recapitalization, liquidation, dissolution
or similar transaction involving Seller or combined voting power of Seller, and
otherwise on terms which the Board of Directors of Seller determines in its good
faith judgment, taking into account legal, financial, regulatory and other
aspects of the proposal deemed appropriate by the Board of Directors of Seller,
to be more favorable to the stockholders of Seller than the transactions
contemplated by this Agreement (taking into account any amendments to this
Agreement proposed by Buyer in response to the receipt by Buyer of information
about the proposal).
 
(e) Nothing contained in this Section 8.1.10 shall (i) prohibit Seller from at
any time taking and disclosing to its stockholders a position contemplated by
Rule 14d-9 or Rule 14e-2 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or making any disclosure required by Rule 14a-9
promulgated under the Exchange Act; or (ii) prohibit or limit Seller from at any
time engaging in the activities and transactions referred to in
Section 8.1.10(a) in connection with the development and implementation of
Seller’ post-Closing business plan (assuming completion of the sale of the
Acquired Assets and the Program to Buyer), including but not limited to
soliciting, initiating, encouraging submissions of proposals or offers for the
sale, transfer, disposition, restructuring or similar transactions relating to
Seller’s existing business and/or other Excluded Assets.
 
8.1.11.  Consents of Third Parties.  Seller will employ its commercially
reasonable efforts to secure, before the Closing Date, the consent, in form and
substance reasonably satisfactory to Buyer and Buyer’s counsel, to the
consummation of the transactions contemplated by this Agreement by each party to
any of the Assumed Contracts, Licensed Intellectual Property and transferable
Governmental Authorizations as set forth by Buyer on Schedule 8.1.11 (the
“Required Consents”).
 
8.1.12.  Reasonable Best Efforts.  Except to the extent that the Parties’
obligations are specifically set forth elsewhere in this Agreement, upon the
terms and subject to the conditions set forth in this Agreement, each of the
Parties shall use reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate,
in the most expeditious manner practicable, the Closing including the execution
and delivery of any additional instruments reasonably necessary to consummate
the Closing and to fully carry out the purposes of this Agreement. Buyer and its
Affiliates shall not (i) amend or otherwise change any of its organization
documents, or (ii) enter into any transaction or take any action, including
asset sales, divestitures or other distributions, or payment of dividends or
other distributions, or any merger, acquisition, investment, joint venture,
lease, contract or financing that in the case of clause (i) or (ii) could
reasonably be expected to cause a material delay in the satisfaction of the
conditions contained in Section 10 hereof.
 
8.1.13  8-K Obligation.  Within four (4) Business Days of the date hereof,
Seller shall issue a press release and file a report on Form 8-K each in the
form previously agreed upon by Seller and Buyer disclosing the execution of this
Agreement and the transaction contemplated herein and attaching such press
release and this Agreement (the “8-K Filing”).
 
8.1.14  Proxy Statement; Stockholder Approval.
 
(a) As promptly as reasonably practicable following the date hereof, Seller,
acting through its Board of Directors, shall, subject to and in accordance with
applicable Legal Requirements and its Certificate of Incorporation and Bylaws,
and in all cases subject to Section 8.1.10(c) above, (i) duly call, give notice
of and hold a special meeting of the holders of Seller’s voting equity
securities for the purpose of voting to approve the principal terms of the
transactions contemplated hereby and adopt and approve this Agreement;
(ii) recommend to the stockholders of Seller that they vote in favor of the
matters described


A-20



--------------------------------------------------------------------------------



 



in the preceding clause (i); (iii) include in the proxy statement with respect
to such meeting (the “Proxy Statement”) such recommendation; and (iv) take all
reasonable and lawful action to solicit and obtain such vote in favor of the
matters described in clause (i) above. The Proxy Statement will comply as to
form in all material respects with the applicable provisions of Schedule 14A of
the Exchange Act.
 
(b) Seller will use its commercially reasonably efforts, and Buyer will use its
commercially reasonable efforts to cooperate with it, to, as promptly as
reasonably practicable and in any event no later than 30 days following the date
hereof, cause a preliminary Proxy Statement to be filed with the SEC and,
following clearance thereof by the SEC, cause a definitive Proxy Statement to be
mailed to Seller stockholders. Buyer shall use its commercially reasonably
efforts to promptly respond to requests from Seller to assist Seller in
responding to SEC comments on information regarding Buyer required to be
included in the Proxy Statement under applicable law or regulation.
 
(c) Buyer shall provide to Seller such information for inclusion in the Proxy
Statement regarding Buyer’s business, financial condition, operations and
prospects as Seller and its counsel reasonably determines is required under
applicable rules and regulations of the SEC. Any such information shall not
contain any untrue statement of a material fact omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not false or
misleading.
 
(d) Buyer shall promptly inform Seller if any of the information supplied by
Buyer for inclusion in the Proxy Statement to be mailed to the stockholders of
Seller in connection with the special meeting will, on the date the Proxy
Statement (or any supplement or amendment thereto) is first mailed to Seller
stockholders or at the time of the special meeting, contain any untrue statement
of a material fact omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not false or misleading.
 
(e) At or prior to the Closing, Seller shall deliver to Buyer a certificate of
its Secretary setting forth the voting results from its stockholder meeting.
 
8.1.15  Compliance with Bulk Sales Law Requirements.  Buyer hereby waives
compliance with any applicable bulk sales transfer laws in connection with the
consummation of the transactions contemplated by this Agreement, including the
bulk transfer provisions of the Uniform Commercial Code, with indemnification
from Seller against claims or Liabilities arising from such noncompliance as
provided in Section 12.2.
 
9.  CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS.  The obligation of Buyer to
consummate the Closing shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions (to the extent noncompliance is not
waived in writing by Buyer):
 
9.1.  Representations and Warranties.  The representations and warranties made
by Seller in Section 6 of this Agreement shall be true and correct in all
material respects at and as of the Closing Date with the same effect as though
such representations and warranties had been made or given at and as of the
Closing Date (without regard to any materiality qualifications included therein
and except where such representation and warranty is made as of a specific date
and except as contemplated by this Agreement).
 
9.2.  Compliance with Agreement.  Seller shall have performed and complied in
all material respects with all of its obligations under this Agreement to be
performed or complied with by it on or prior to the Closing Date.
 
9.3.  No Change.  From the date of this Agreement through the date of the
Closing there shall not have occurred any change or changes concerning the
Program or the Acquired Assets that individually or in the aggregate has had or
would reasonably be expected to have a Material Adverse Effect.
 
9.4  Board, Stockholder and Other Approvals.  Seller shall have obtained all
necessary authorizations and approvals from its Board of Directors, its
stockholders and any other approvals required for the completion of the
transaction contemplated hereunder and the actions contemplated by
Section 8.1.14 shall have occurred as and when required by such Section.


A-21



--------------------------------------------------------------------------------



 



9.5  8-K Filing and Press Release.  The actions contemplated by Section 8.1.13
shall have occurred as and when required by such Section.
 
9.6  University License Agreement.  The Board of Regents (“Board”) of The
University of Texas System, an agency of the State of Texas, on behalf of the
University of Texas Health Science Center at the University of Houston shall
have executed and delivered the License Agreement by and between Board and
Buyer, in form and substance reasonably satisfactory to Buyer (the “University
License Agreement”).
 
9.7  Consulting Agreement.  Andrei Alexandrov shall have executed and delivered
his Consulting Agreement with Buyer, in form and substance reasonably
satisfactory to Buyer (the “Alexandrov Consulting Agreement”).
 
9.8  Employment Agreements.  Each of Bradford A. Zakes and Dilip Worah shall
have executed and delivered his respective employment agreement with Buyer, each
in form and substance substantially consistent with the term sheets attached
hereto as Exhibit G (the “Employee Term Sheets”).
 
9.9.  Seller’s Certificate.  Seller shall have delivered to Buyer in writing, at
and as of the Closing, one or more certificates duly executed by Seller, in form
and substance reasonably satisfactory to Buyer and Buyer’s counsel, certifying
that the conditions in each of Section 9.1, 9.2 and 9.3 have been satisfied and
attaching copies of the certified resolutions of Seller’s Board of Directors
approving the transactions contemplated hereby. Buyer shall have also received
the certificate referenced in Section 8.1.14(e).
 
9.10.  No Litigation.  No restraining order or injunction shall prevent the
transactions contemplated by this Agreement and no action, suit or proceeding
shall be pending or threatened before any court or administrative body in which
it will be or is sought to restrain or prohibit or obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby.
 
9.11  Required Consents.  Seller shall have obtained and delivered to Buyer the
Required Consents in writing.
 
9.12  Delivery of Acquired Assets.  Buyer shall have taken delivery of all
tangible Acquired Assets at each such Acquired Asset’s current location.
 
9.13  Opinion of the Seller’s Counsel.  Buyer shall have received an opinion
dated the Closing Date of Stoel Rives LLP, counsel to Seller, in substantially
the form attached hereto as Exhibit F.
 
10.  CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS.  The obligation of Seller to
consummate the Closing shall be subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (to the extent noncompliance is not
waived in writing by Seller):
 
10.1.  Representations and Warranties.  The representations and warranties made
by Buyer in Section 7 of this Agreement shall be true and correct in all
material respects at and as of the Closing Date with the same effect as though
such representations and warranties had been made or given at and as of the
Closing Date (without regard to any materiality qualifications included therein
and except where such representations and warranty is made as of a specific date
and except as contemplated by this Agreement).
 
10.2.  Compliance with Agreement.  Buyer shall have performed and complied in
all material respects with all of its obligations under this Agreement that are
to be performed or complied with by it at or prior to the Closing.
 
10.3.  No Change.  From the date of this Agreement through the date of the
Closing there shall not have occurred any change or changes concerning the
respective businesses of or properties owned by Buyer that individually or in
the aggregate has had or would reasonably be expected to have a Material Adverse
Effect.


A-22



--------------------------------------------------------------------------------



 



10.4  Approvals.  All corporate and other approvals of Buyer in connection with
the transactions contemplated by this Agreement shall have been obtained and
copies of the minutes or resolutions reflecting such approvals shall have been
delivered to Seller.
 
10.5.  Employment Agreements.  Buyer shall have executed and delivered the
employment agreements with each of Bradford A. Zakes and Eilip Worah, each in
form and substance substantially consistent with the Employee Term Sheets.
 
10.6.  Closing Certificate.  Buyer shall have delivered to Seller in writing, at
and as of the Closing, a certificate duly executed by an officer of Buyer, in
form and substance reasonably satisfactory to Seller’s counsel, to the effect
that the conditions in each of Sections 10.1, 10.2 and 10.3 have been satisfied.
 
10.7  No Litigation.  No restraining order or injunction shall prevent the
transactions contemplated by this Agreement and no action, suit or proceeding
shall be pending or threatened before any court or administrative body in which
it will be or is sought to restrain or prohibit or obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby.
 
10.8  Closing Purchase Price.  Buyer shall have delivered to Seller the Closing
Purchase Price as provided in Section 4.1(a).
 
11.  CERTAIN COVENANTS.
 
11.1.  Confidential Information.  Any and all information disclosed by Buyer to
Seller or by any Seller to Buyer as a result of the negotiations leading to the
execution of this Agreement that is to remain the confidential information of
such party, or in furtherance thereof, which information was not already known
to Seller or Buyer shall remain confidential to Seller and Buyer and their
respective employees, agents and investors until the Closing Date and, if the
Closing occurs, in Seller’s case, from and after the Closing Date. If the
Closing does not take place for any reason, Seller and Buyer agree to return (or
certify that it has destroyed) all copies, summaries and excerpts of such
information to the disclosing party, and agrees not to further divulge or
disclose any such information at any time in the future unless it has otherwise
become public or its disclosure is required by law. The information intended to
be protected hereby is confidential or proprietary data of Seller and Buyer
which shall include, but not be limited to, financial information, customers,
sales representatives, and anything else having an economic or pecuniary benefit
to Buyer or Seller, respectively.
 
11.2  Non-Competition.  For a period of two (2) years after the Closing Date,
Seller shall not directly or indirectly invest in, own, manage, operate,
finance, control, advise, render services to or guarantee the obligations of any
Person that directly competes with Buyer in respect of the Program; provided
however, that this covenant shall not prohibit, or be interpreted as
prohibiting, Seller from purchasing or otherwise acquiring up to (but not more
than) five percent (5%) of any class of the securities of any Person (but may
not otherwise participate in the activities of such Person) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Exchange Act.
 
11.3  Non-Solicitation.  For a period of two (2) years after the Closing Date,
Seller shall not, directly or indirectly:
 
(a) solicit the business of any Person who is a customer of Buyer;
 
(b) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Buyer to cease doing business with Buyer, to deal with any competitor of
Buyer or materially and adversely interfere with its relationship with Buyer; or
 
(c) hire, retain or attempt to hire or retain any employee or independent
contractor of Buyer or materially and adversely interfere with the relationship
between Buyer and any of its employees or independent contractors.
 
11.4  Transaction-Related Taxes.  Buyer and Seller shall each pay one-half of
all personal property taxes, sales, use, stamp, registration, ad valorem
obligations and such Taxes and fees (including any penalties,


A-23



--------------------------------------------------------------------------------



 



interest and filing expenses) which are due and payable in connection with the
sale of the Acquired Assets pursuant to this Agreement, and Seller will prepare
and file all necessary Tax Returns and other documentation with respect to all
such documentary, sales, use, stamp, registration and other taxes and fees, and,
if required by applicable Legal Requirements, Buyer will, and will cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation upon 10 day prior written notice and reasonable approval by
Seller.
 
11.5  Assignment of Intellectual Property.  Seller agrees that it will execute
and deliver to Buyer any and all additional documents and/or instruments that
may be reasonably requested by Buyer and necessary to vest full and complete
legal and equitable title to the Intellectual Property in Buyer, without further
consideration than now paid. Buyer and Seller shall each pay one-half of all
costs related to the preparation, execution and registration of the National
Assignment Documents referred to in 5.2(c) and for all actions and all costs
whatsoever, including attorney’s fees, arising after the Closing Date and
associated with the perfection of rights, title, and interest in and to the
Intellectual Property.
 
11.6  Notice of Developments.  Seller shall promptly inform Buyer in writing of
any event that would render any of the representations and warranties contained
in Section 6 above inaccurate or incomplete in any respect or any breach of any
covenant or obligation of Seller contained in this Section 11. No such
disclosure by Seller pursuant to this Section 11.6, however, shall be deemed to
cure any breach of any representation or warranty or covenant contained herein
except to the extent specifically provided for in the following two sentences.
From time to time commencing on the date of this Agreement and until the Closing
Date, Seller shall, only with respect to any matter hereafter arising (promptly
after discovery thereof) which, if existing, occurring or known at the date of
this Agreement, would have been required to be set forth or described in the
disclosure Schedules with respect to any of the representations or warranties
set forth in Section 6 of this Agreement, deliver to Buyer (in accordance with
Section 14.2 and prominently labeled “Schedule Supplement”) written notice of
any event or development (promptly after discovery thereof) that would render
any statement, representation or warranty of the Seller in this Agreement,
including the Schedules attached hereto, inaccurate or incomplete in any respect
(each a “Schedule Supplement”); provided that each such Schedule Supplement
shall be detailed with a level of specificity that is consistent with other
disclosures on the Schedules attached hereto to the reasonable satisfaction of
Buyer. For purposes of determining representations and warranties were accurate
for purposes of satisfaction of the condition set forth in Section 9.1 the
Schedules delivered by Seller hereunder shall be deemed to exclude any
information contained in any such Schedule Supplement (such that no
Schedule Supplement item shall cure a breach for purposes of Section 9.1;
provided, however, that if Seller acknowledges in writing that as a result of
such Schedule Supplement that Buyer could terminate this Agreement pursuant to
Section 13(a)(vi), then if and to the extent Buyer waives its right to terminate
the Agreement arising out of such Schedule Supplement, following the Closing the
Buyer Indemnified Parties shall not be entitled to indemnification pursuant to
Section 12 with respect to any Losses arising out of the Schedule Supplement).
 
12.  INDEMNIFICATION.
 
12.1  Survival of Representations and Warranties.
 
(a) In the event that the Closing occurs on or before July 15, 2009, The
representations and warranties of Seller in Section 6 and Buyer in Section 7 of
this Agreement shall survive the Closing and remain in full force and effect for
a period ending upon the earlier to occur of:
 
(i) the six (6) month anniversary of the Closing; or
 
(ii) December 15, 2009;
 
(b) In the event that the Closing occurs after July 15, 2009, the
representations and warranties of Seller in Section 6 and Buyer in Section 7 of
this Agreement shall survive the Closing and remain in full force and effect for
a period of five (5) months from the Closing Date.
 
The expiration date of such survival periods referred to in this Section 12.1,
as applicable, shall be referred to the “Expiration Date”.


A-24



--------------------------------------------------------------------------------



 



Notwithstanding any other provision herein, the survival period relating to
(i) Section 6.1 (Organization of Seller; Authority), Section 6.2 (Corporate
Approval; Binding Effect) Section 6.9 (Title to Acquired Assets), Section 6.14
(Intellectual Property) and Section 6.17 (Solvency), Excluded Liabilities and
fraud which shall survive the Closing indefinitely and (ii) all covenants,
agreements and undertakings of the Parties contained in this Agreement shall
survive until fully performed or fulfilled.
 
12.2.  Indemnity by Seller.
 
(a) Subject to the conditions and limitations set forth in this Section 12.2,
Seller agrees to indemnify and hold Buyer and its Affiliates, officers,
directors, shareholders, accountants, employees, agents, successors and assigns
(collectively, the “Buyer Indemnified Parties”) harmless from, against and with
respect to any and all Losses imposed on, sustained, incurred or suffered by, or
asserted against, any of the Buyer Indemnified Parties, whether in respect of
third party claims, claims between the parties hereto, or otherwise, related to
or arising out of:
 
(i) any breach of any representation or warranty made by Seller in this
Agreement, the Transaction Documents, or any other certificate or document
signed by Seller delivered or required to be delivered pursuant to this
Agreement;
 
(ii) any breach or violation of, or failure by Seller to perform any covenant,
agreement undertaking or obligation in this Agreement, the Transaction
Documents, or any other certificate or document delivered or required to be
delivered pursuant to this Agreement;
 
(iii) any claim or liability with respect to any of the Excluded Liabilities and
any other liability of Seller other than Assumed Liabilities; and
 
(iv) any and all Losses resulting from Seller’s operation or ownership of the
Program or Acquired Assets prior to the Closing Date;
 
(b) For purposes of calculating the amount of Losses (but not determining the
existence of a breach), any limitation as to materiality or Material Adverse
Effect contained in the representations and warranties will be ignored.
 
(c) No Buyer Indemnified Party will be entitled to indemnification under this
Section 12 unless and until the aggregate amount of such Buyer Indemnified
Parties’ Losses exceeds $10,000 (the “Threshold Amount”), in which case the
Buyer Indemnified Party shall be entitled to be paid the aggregate amount of all
such Losses (including all such Losses up to $10,000); provided, that Losses
related to the following will not be subject to the Threshold Amount:
 
(i) a claim relating to fraud;
 
(ii) a breach or violation of, or failure to perform, any covenant, agreement,
undertaking or obligation of Seller contained in Section 2; or
 
(iii) breaches of the representations or warranties contained in Section 6.1
(Organization of Seller; Authority), Section 6.2 (Corporate Approval; Binding
Effect), Section 6.9 (Title to Acquired Assets), Section 6.14 (Intellectual
Property) and Section 6.17 (Solvency) (the “Specified Representations”),
 
In each case, shall not be subject to the Threshold Amount. Notwithstanding any
other provision herein, the aggregate liability of Seller under this Agreement
shall be limited to $500,000; provided that there should be no such limitation
with respect to Excluded Liabilities or claims related to fraud.
 
12.3.  Indemnity by Buyer.
 
(a) Subject to the conditions and limitations set forth in this Section 12.3,
from and after the Closing, Buyer agrees to indemnify and hold Seller and its
Affiliates, officers, directors, stockholders, accountants, employees, agents,
successors and assigns (collectively, the “Seller Indemnified Parties” and
together with the Buyer Indemnified Parties, the “Indemnified Parties”) harmless
from, against and with respect to any and all Losses imposed on, sustained,
incurred or suffered by, or asserted against, any of the Seller Indemnified


A-25



--------------------------------------------------------------------------------



 



Parties, whether in respect of third party claims, claims between the parties
hereto, or otherwise, related to or arising out of:
 
(i) any breach of any representation or warranty made by Buyer in this
Agreement, the Transaction Documents or any other certificate or document signed
by an officer of Buyer delivered or required to be delivered pursuant to this
Agreement;
 
(ii) any breach or violation of, or failure by Buyer to perform any covenant,
agreement, undertaking or obligation in this Agreement, the Transaction
Documents or any other certificate or document signed by an officer of Buyer
delivered or required to be delivered pursuant to this Agreement;
 
(iii) the conduct of the Program and the ownership and operation of the Acquired
Assets after the Closing Date, except to the extent any Losses in this clause
(a): (x) relate to, arise out of or result from a breach by Seller of any
representation or warranty contained in this Agreement, (y) are an Excluded
Liability or (z) are Losses to which the Buyer Indemnified Parties are entitled
to indemnification under Section 12.2, in each case, including without
limitation with respect to Third Party Claims; or
 
(iv) any claim or liability with respect to any of the Assumed Liabilities,
except to the extent any Losses in this clause (d) (x) relate to, arise out of
or result from a breach by Seller of any representation or warranty contained in
this Agreement, or (y) are Losses to which the Buyer Indemnified Parties are
entitled to indemnification under Section 12.2, in each case, including without
limitation with respect to Third Party Claims.
 
(b) For purposes of calculating the amount of Losses (but not determining the
existence of a breach), any limitation as to materiality or Material Adverse
Effect contained in the representations and warranties will be ignored.
 
(c) No Seller Indemnified Party will be entitled to indemnification under this
Section 12 with respect to breaches of representations and warranties unless and
until the aggregate amount of such Seller Indemnified Parties’ Losses exceeds
the Threshold Amount, in which case the Seller Indemnified Party shall be
entitled to be paid the aggregate amount of all such Losses, (including all such
Losses up to $10,000); provided, that any Losses relating to breaches of
representations or warranties contained in Section 7.1 (Organization of Buyer;
Authority) and Section 7.2 (Corporate Approval; Binding Effect) will not be
subject to the Threshold Amount. Notwithstanding any other provision herein, the
aggregate liability of Buyer under this Agreement shall be limited to $500,000.
 
12.4.  Claims.
 
(a)  Notice.  An Indemnified Party shall promptly notify the other party or
parties hereto from whom such Indemnified Party is entitled or may reasonably be
entitled to indemnification hereunder of any action, suit, proceeding, demand or
breach (a “Claim”) with respect to which the Indemnified Party claims
indemnification hereunder, provided that failure of the Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations
under this Section 12 except to the extent, if at all, that such Indemnifying
Party shall have been prejudiced thereby.
 
(b)  Third Party Claims.  If such Claim relates to any, suit or proceeding
instituted in any tribunal or governmental authority against the Indemnified
Party by a third party (a “Third Party Claim”), the Indemnifying Party shall be
entitled to participate in the defense of such Third Party Claim after receipt
of notice of such claim from the Indemnified Party. Within thirty (30) days
after receipt of notice of a particular matter from the Indemnified Party, the
Indemnifying Party may assume the defense of such Third Party Claim, in which
case the Indemnifying Party shall have the authority to negotiate compromise and
settle such Third Party Claim at their expense and through counsel of their
choice, if and only if the following conditions are satisfied:
 
(i) the Indemnifying Party shall have confirmed in writing that it is obligated
hereunder to indemnify the Indemnified Party with respect to such Third Party
Claim;


A-26



--------------------------------------------------------------------------------



 



(ii) the Indemnified Party shall not have given the Indemnifying Party written
notice that it has determined, in the exercise of its reasonable discretion,
that matters of corporate or management policy or a conflict of interest make
separate representation by the Indemnified Party’s own counsel advisable; and
 
(iii) such Third Party Claim involves only monetary damages and does not seek an
injunction or other equitable relief.
 
The Indemnified Party shall retain the right to employ its own counsel and to
participate in the defense of any Third Party Claim, the defense of which has
been assumed by the Indemnifying Party pursuant hereto, but the Indemnified
Party shall bear and shall be solely responsible for its own costs and expenses
in connection with such participation.
 
12.5.  Method and Manner of Paying Claims.  In the event of any claims under
this Section 12, the claimant shall advise the party or parties who are required
to provide indemnification therefor in writing of the amount and circumstances
surrounding such claim. With respect to liquidated claims, if within thirty days
the other party has not contested such claim in writing, the other party will
pay the full amount thereof within ten days after the expiration of such period.
Any amount owed by an Indemnifying Party hereunder with respect to any Claim may
be set-off by the Indemnified Party against any amounts owed by the Indemnified
Party to any Indemnifying Party.
 
13.  TERMINATION; ALTERNATIVE TRANSACTION.
 
(a) This Agreement (other than the provisions of Section 11.1 and Sections 13
and 14 hereof) may be terminated at any time prior to the Closing:
 
(i) by mutual written consent of all Parties to this Agreement;
 
(ii) by Seller, pursuant to the provisions of Section 8.1.10(c);
 
(iii) by either Buyer or Seller, if the approval of the stockholders of Seller
required by Section 9.4 shall not have been obtained at a meeting duly convened
therefor or any adjournment thereof (unless, in the case of any such termination
pursuant to this Section 13(a)(iv), the failure to obtain such stockholder
approval shall have been caused by the action or failure to act of the party (or
its subsidiaries) seeking to terminate this Agreement, which action or failure
to act constitutes a breach of this Agreement);
 
(iv) by either Buyer or Seller, if any permanent injunction or action by any
governmental entity of competent jurisdiction preventing the consummation of
transactions contemplated by this Agreement shall have become final and
nonappealable; provided, however, that the party seeking to terminate this
Agreement pursuant to this Section 13(a)(v) shall have used all commercially
reasonable efforts to remove such injunction or overturn such action;
 
(v) by Buyer, if (A) there has been a breach of any representations or
warranties (as of the time such representations or warranties were made) of
Seller set forth herein the effect of which, individually or together with all
other such breaches, constitutes a Material Adverse Effect, (B) there has been a
breach in any material respect of any of the representations, warranties,
covenants or agreements set forth in this Agreement on the part of Seller, which
breach is not curable or, if curable, is not cured within 30 days after written
notice of such breach is given by Buyer to Seller, or (C) the Board of Directors
of Seller (x) withdraws or amends or modifies in a manner materially adverse to
Buyer its recommendation or approval in respect of this Agreement, (y) makes a
recommendation with respect to any transaction arising out of a Favorable Third
Party Proposal (including making no recommendation or stating an inability to
make a recommendation), other than a recommendation to reject such transaction,
or (z) takes any action that is prohibited by Section 8.1.10(a);
 
(vi) by Seller, if (A) there has been a breach of any representations or
warranties (as of the time such representations or warranties were made) of
Buyer set forth herein the effect of which, individually or together with all
other such breaches, constitutes a Material Adverse Effect, (B) there has been a
breach in any material respect of any of the representations, warranties,
covenants or agreements set forth in this Agreement on the part of Buyer, which
breach is not curable or, if curable, is not cured within


A-27



--------------------------------------------------------------------------------



 



30 days after written notice of such breach is given by Seller to Buyer, or
(C) if, except such conditions that, by their nature, can only be satisfied at
Closing, all conditions set forth in Section 9 hereof have been satisfied and
the Closing shall not have occurred (other than as a result of Seller’s refusal
to close in violation of this Agreement);
 
(b) In the event of termination of this Agreement pursuant to this Section 13,
the transactions contemplated by this Agreement shall be deemed abandoned and
this Agreement shall forthwith become void, without liability on the part of any
party hereto, except as provided in Section 13(c); provided, however, that,
subject to Sections 12.2(c)(iii) and 12.3(c) herein, no such termination (or any
provision of this Agreement) shall relieve any Party from liability for any
damages (including, in the case of Seller, claims for damages based on the
consideration that would have otherwise been payable to the stockholders of
Seller, and, in the case of Buyer, claims for damages based on loss of the
economic benefits of the transaction) for a knowing and intentional breach of
any covenant hereunder.
 
(c) If this Agreement shall have been terminated pursuant to Sections 13(a)(iii)
or (vi)(C), then, in any of such cases, Seller shall pay to Buyer a termination
fee equal to $100,000 as liquidated damages and not as a penalty. If this
Agreement shall have been terminated pursuant to Section 13(a)(vi), then, in any
of such cases, Buyer shall pay to Seller a termination fee equal to $100,000 as
liquidated damages and not as a penalty. Any amounts payable under this
Section 13(c) shall be paid in same day funds no later than two Business Days
after a termination described in this Section.
 
(d) The Parties acknowledge and agree that the agreements contained in this
Section 13 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, the Parties would not enter into
this Agreement. If a Party fails to promptly pay the amount due by it pursuant
to this Section 13, interest shall accrue on such amount from the date such
payment was required to be paid pursuant to the terms of this Agreement until
the date of payment at the rate of 8% per annum. If, in order to obtain such
payment, the other Party commences a suit that results in judgment for such
Party for such amount, the defaulting Party shall pay the other Party its
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such suit. Notwithstanding anything to the
contrary in this Agreement, the parties agree that the monetary remedies set
forth in Section 13 shall be the sole and exclusive remedies of (A) Seller
against Buyer and any of their respective former, current or future general or
limited partners, stockholders, managers, employees, representatives, members,
directors, officers, Affiliates or agents for any loss suffered as a result of
the failure of the Closing to be consummated except in the case of fraud or with
respect to Buyer, a knowing and intentional breach as described in
Section 13(b), and upon payment of such amount, neither Buyer nor any of its
respective former, current or future general or limited partners, stockholders,
managers, employees, representatives, members, directors, officers, Affiliates
or agents shall have any further liability or obligation relating to or arising
out of this Agreement or the transactions contemplated hereby except in the case
of fraud or, with respect to Buyer, a knowing and intentional breach as
described in Section 13(b); and (B) Buyer against Seller and any of their
respective former, current or future stockholders, managers, employees,
representatives, members, directors, officers, Affiliates or agents for any loss
suffered as a result of the failure of the Closing to be consummated except in
the case of fraud or with respect to Seller, a knowing and intentional breach as
described Section 13(b), and upon payment of such amount, neither Seller nor any
of its respective former, current or future stockholders, managers, employees,
representatives, members, directors, officers, Affiliates or agents shall have
any further liability or obligation relating to or arising out of this Agreement
or the transactions contemplated hereby except in the case of fraud or, with
respect to Seller, a knowing and intentional breach as described in
Section 13(b).
 
14.  GENERAL.
 
14.1.  Expenses.  Except as provided in Section 11.4 (Transaction-Related Taxes)
and Section 11.5 (Assignment of Intellectual Property), Seller, on the one hand,
and Buyer, on the other hand, shall bear their respective expenses, costs and
fees (including attorneys’ and accountants’ fees) in connection with the
transactions contemplated hereby, including the preparation, negotiation,
execution and performance of this Agreement, the Transaction Documents and the
Closing, including all fees and expenses of its representatives


A-28



--------------------------------------------------------------------------------



 



(the “Seller Transaction Expenses”), whether or not the transactions
contemplated hereby shall be consummated.
 
14.2.  Notices.  All notices, demands and other communications hereunder shall
be in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally; when transmitted, if transmitted by
telecopy, electronic or digital transmission method; the day after it is sent,
if sent for next day delivery by recognized overnight delivery service; and upon
receipt, by certified or registered mail, return receipt requested. In each case
such notice shall be sent to:
 
If to Seller or either of them, to:
 
ImaRx Therapeutics, Inc.
12277 134th Court NE, Suite 202
Redmond, WA 98052
Attention: Bradford A. Zakes
Fax: (425) 821-1404
Email: bzakes@imarx.com
 
with a copy sent contemporaneously to:
 
Stoel Rives LLP
201 South Main Street, Suite 1100
Salt Lake City, Utah 84111
Attention: Kevin Ontiveros
Fax: 801-578-6999
Email: kjontiveros@stoel.com
 
If to Buyer, to:
 
WA 32609, Inc.
20001 North Creek Parkway
Bothell, WA 98011
Attention: Gerald McMorrow
 
or such other place and with such other copies as any party may designate as to
itself by written notice to the others.
 
14.3.  Entire Agreement.  This Agreement together with the other Transaction
Documents and the Schedules contains the entire understanding of the parties,
supersede all prior agreements and understandings relating to the subject matter
hereof and shall not be amended except by a written instrument hereafter signed
by all of the parties hereto.
 
14.4.  Governing Law.  The validity and construction of this Agreement shall be
governed by the internal laws (and not the choice-of-law rules) of the State of
Washington. Each party hereto irrevocably and unconditionally (a) agrees that
any suit, action or other legal proceeding arising out of this Agreement may be
brought and adjudicated in the federal or the state courts of Washington
situated in King County, (b) submits to the jurisdiction of any such court for
the purposes of any such suit and (c) waives and agrees not to assert by way of
motion, as a defense or otherwise in any such suit, any claim that it, he or she
is not subject to the jurisdiction of the above courts, that such suit is
brought in an inconvenient forum or that the venue of such suit is improper.
 
14.5.  Sections and Section Headings.  The headings of sections and subsections
are for reference only and shall not limit or control the meaning thereof.
 
14.6.  Assigns.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. Neither this Agreement nor the obligations of any party hereunder shall
be assignable or transferable by any party without the prior written consent of
the other parties hereto.


A-29



--------------------------------------------------------------------------------



 



14.7.  Severability.  In the event that any covenant, condition, or other
provision herein contained is held to be invalid, void, or illegal by any court
of competent jurisdiction, the same shall be deemed to be severable from the
remainder of this Agreement and shall in no way affect, impair, or invalidate
any other covenant, condition, or other provision contained herein.
 
14.8.  Further Assurances.  The parties agree to take such reasonable steps and
execute such other and further documents as may be necessary or appropriate to
cause the terms and conditions contained herein to be carried into effect.
 
14.9.  Tax Treatment.  Buyer and Seller shall treat and report the transactions
contemplated by this Agreement in all respects consistently for purposes of any
foreign, federal, state or local Tax, including without limitation with respect
to calculation of gain, loss and basis with reference to the Allocation
determined in accordance with Section 4.2 hereof.
 
14.10.  No Implied Rights or Remedies.  Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation, other than Seller and Buyer and their successors and permitted
assigns, any rights, remedies or claims under or by reason of this Agreement and
this Agreement shall not be interpreted or enforced as a third party beneficiary
contract.
 
14.11.  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
14.12.  Public Statements or Releases.  Each of the parties hereto agrees that
prior to the consummation of the Closing no party to this Agreement will make,
issue or release any public announcement, statement or acknowledgment of the
existence of, or reveal the status of, this Agreement or the transactions
provided for herein, without first obtaining the consent of the other parties
hereto (which consent shall not be unreasonably withheld). Nothing contained in
this Section 14.12 shall prevent any party from making such disclosures as such
party may consider reasonably necessary to satisfy such party’s legal or
contractual obligations, or to comply with the requirements of applicable laws
and regulations (in which case the party so obligated to make such disclosure
shall advise the other parties in advance).
 
14.13.  Business Records.  Seller acknowledge that business records of Seller
relating to the operations of the Program prior to the Closing will not be
conveyed to Buyer as part of the Acquired Assets, and that Buyer may from time
to time require access to or copies of such records in connection with claims
arising with respect to operations of the Program prior to the Closing, and
Seller agrees that upon reasonable prior notice from Buyer, it will, during
normal business hours, provide Buyer with either access to or, at Seller’s
option, copies of such records for such purposes prior to the Closing. Buyer
agrees to hold any confidential information so provided in confidence and to use
such information only for the purposes described above. Seller agrees that it
will not within eighteen (18) months after the Closing Date destroy any business
records prepared prior to the Closing without first notifying Buyer and
affording it the opportunity to remove or copy them. For purposes of the
preceding sentence, any notice from Seller delivered in accordance with
Section 14.2 shall be deemed to be adequate notice if not responded to in
writing by Buyer within five (5) Business Days.
 
[Remainder of Page Intentionally Left Blank]


A-30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Asset Purchase Agreement to be duly executed and delivered as a
sealed instrument as of the date and year first above written.
 
IMARX THERAPEUTICS, INC.
 

  By: 
/s/  Bradford A. Zakes


Bradford A. Zakes
President and Chief Executive Officer
 
WA 32609, Inc.
 

  By: 
/s/  Gerald McMorrow


Name:     Gerald McMorrow

  Title:  President and Founder


A-31